Marshall, Presiding Justice.
The appellant was convicted of the murder of Charles Mixon, and he was sentenced to life imprisonment.
In this appeal, his sole enumeration of error is that the trial judge erred in failing to grant a continuance at the commencement of the trial due to defense counsel’s withdrawal from the case.
From a review of the transcript, it appears that defense counsel sought to withdraw from the case a few days prior to trial because of a disagreement with the appellant concerning his entry of a guilty plea pursuant to a plea bargain with the State. The trial judge was concerned with the delay this would cause. In addition, the appellant stated to the trial judge that he did not want defense counsel to withdraw. After an off-the-record discussion between the trial judge, defense counsel, and the prosecuting attorney, the trial judge stated to the appellant that the trial of the case would proceed with defense counsel representing the appellant. The appellant stated that he had no objections.
Under the foregoing circumstances, it cannot be said that the trial judge abused his discretion in failing to grant a continuance. E.g., Wiley v. State, 250 Ga. 343 (3) (296 SE2d 714) (1982).

Judgment affirmed.


All the Justices concur.

*37Decided May 30, 1984.
Gary C. McCorvey, for appellant.
David E. Perry, District Attorney, Robert C. Wilmot, Assistant District Attorney, Michael J. Bowers, Attorney General, J. Michael Davis, for appellee.